Citation Nr: 1720912	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-13 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for low back strain with lumbar radiculopathy due to disc herniation at L5-S1, stenosis at L4-L5, and degenerative disc disease of the lumbar spine (a back disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from July 1985 to November 1985 and from September 1986 to September 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In November 2014, the Veteran testified in a Travel Board hearing before the undersigned.  A copy of the hearing transcript is in the Veteran's file on "Virtual VA."  

The Board remanded the instant matter in January 2015.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claim for service connection and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999.


FINDING OF FACT

A back disability, to include low back strain with lumbar radiculopathy due to disc herniation at L5-S1, stenosis at L4-L5, and degenerative disc disease of the lumbar spine, is not shown to be causally or etiologically related to service, and arthritis did not manifest within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

The criteria for service connection for a back disability, to include low back strain with lumbar radiculopathy due to disc herniation at L5-S1, stenosis at L4-L5, and degenerative disc disease of the lumbar spine, have not been met.  38 U.S.C.A.     §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2009 letter, sent prior to the October 2009 rating decision, and advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the September 2009 letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service VA and private treatment records have been obtained and considered.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was afforded VA examinations in January 1998 and May 2009 with an addendum opinion in September 2009.  Additional examinations were conducted in May and July 2015.  The Board notes that the examinations conducted in May 2015 and early July 2015 did not provide etiological opinions as the Veteran was an employee at the hospital.  However, the VA examination conducted in late July 2015 included an etiological opinion as to the claimed disorder and the examiner based his conclusions on a review of the record, to include an interview with the Veteran and a full examination.  Moreover, the opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met. 

The Board further finds that the AOJ has substantially complied with the January 2015 remand directives by providing the Veteran with a VA examination in late July 2015 which took into consideration the Veteran's back injuries which were incurred post-service.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In some cases, service connection may also be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303 (b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Board must consider that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Board has reviewed all of the evidence in the Veteran's claims file, including his service treatment records, post-service treatment records, VA examination reports, and statements submitted in support of his claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim for service connection for a back disability.

The Veteran contends that his current back disability, to include low back strain with lumbar radiculopathy due to disc herniation at L5-S1, stenosis at L4-L5, and degenerative disc disease of the lumbar spine, was the result of injuries that occurred during his active duty service.  In statements submitted throughout his appeal as well as during his testimony at the November 2014 Board hearing, the Veteran reported that in 1987 a container weighing in excess of 300 pounds had been dropped on him.  In addition, he indicated that in 1990 he again injured his back while carrying a jackhammer.  He indicated that his back had bothered him throughout his active duty service and continued to the present. 

Service treatment records reflect multiple instances where the Veteran was diagnosed with mechanical back pain and lumbosacral strain while in the service.  January 1987 treatment notes reflect that the Veteran was seen in sick call with reports of a two month history of back pain.  In March 1988 the Veteran was referred to the Orthopedic Clinic and he underwent physical therapy and took Motrin for pain relief.  There is no documentation of the Veteran's alleged second back injury while in service.  The Veteran indicated that he waived a discharge examination.  However, during a March 1992 health history questionnaire and examination, the Veteran reported no back problems and the physical examination of his back was normal. 

Post-service, the Veteran's records reflect complaints of low back pain.  The Veteran reported that he injured his back while working in December 2002 after lifting boxes.  Lumbar X-rays were normal.  Treatment notes from 2008 and 2009 reflect that the Veteran reported increased back pain and right leg pain, specifically in November 2008.  X-rays conducted in December 2008 revealed disc herniation at L5-S1 and extruded disc material alongside right S1 nerve root.  February 2009 treatment notes reflect the Veteran's complaints of the onset of significant low back pain and right leg pain since November 2008.  MRI evidence indicated degenerative disc disease with herniated nucleus pulposus and extruded fragment at the L5 S1 level on the right causing S1 nerve root compression. 

A January 1998 VA spine examination report reflects the Veteran's reports that he experienced pain in his lower back which was aggravated by lying down or sitting for long periods of time.  The Veteran reported no radiating pain downward but occasional upward radiation.  He indicated that he hurt his back while in the service and that his pain had gotten progressively worse.  Upon physical examination, the examiner noted full range of motion without any complaints, with straight alignment of the thoracic spine and no scoliosis.  The examiner noted tenderness in the midsection of the back between the lumbar and thoracic area.  X-rays were normal.  The examiner noted a normal lumbar and thoracic spine with no evidence of lumbar strain or scoliosis.  As no diagnosis was provided, no etiological opinion was provided either. 

In a statement submitted in October 2008, the Veteran's treating physician, Dr. A.M., stated that the Veteran had been seen on multiple occasions for upper back pain and that the Veteran received physical therapy for upper back and neck pain.  No etiological opinion was provided. 

In a statement submitted in December 2008, by the Veteran's treating chiropractor Dr. J.J.H., he stated that the Veteran's "current condition appears congruent with the initial injuries sustained while in military service in 1987, and further aggravated by injury in 1990.  These injuries are quite possibly associated with the degenerative disc and joint disease in the lumbosacral region."  However, Dr. J.J.H. provided no rationale for this opinion.  See Nieves-Rodriguez, supra; Stefl, supra.  In addition, his opinion was speculative.  Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993), (finding that a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); Morris v. West, 13 Vet. App. 94, 97 (1999) (finding that a diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative).  Therefore, the Board accords no probative weight to the December 2008 statement.

In a statement submitted in May 2009, by a medical assistant to the Veteran's treating physician Dr. D.M., the medical assistant stated that the Veteran had a history of low back pain with documented L4-5 stenosis and herniated disc in the lower lumbar region.  She noted that the Veteran's "current condition appears to be compatible with the initial injuries that he sustained while in the military service in 1987, and further aggravated by an injury in 1990."  This opinion again was provided with no rationale.  See Nieves-Rodriguez, supra; Stefl, supra.  Furthermore, this opinion was also speculative in nature, where the author noted that his condition "appears to be compatible" with his initial injuries in service.  See Bostain, supra; Obert, supra; Morris, supra.  This opinion is therefore entitled to no probative weight.

A May 2009 VA spine examination again noted the Veteran's complaints and allegations of injuring his back while in the service.  The Veteran reported that he experienced sharp pain in his low back and that his pain radiated down his right leg on a constant basis.  He reported that bending, lifting, walking, weather and overuse caused his pain to flare.  Upon physical examination, the examiner noted that the Veteran's gait was antalgic and slow and that there was diffuse tenderness to palpation over the lower lumbar region.  The examiner noted that the Veteran's low back was abnormal.  The examiner diagnosed low back strain with lumbar radiculopathy due to disc herniation at L5-S1.  He noted that the Veteran denied any additional back trauma or injury following his discharge from the military.  The examiner opined that the Veteran's low back condition is at least as likely as not due to his back injury on active duty.  However, this opinion is based on an inaccurate factual premise, namely that the Veteran sustained no back trauma or injury post-service.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  This opinion is therefore afforded little, if any, probative weight.

However, in September 2009, the May 2009 VA examiner provided an addendum to his prior opinion.  The examiner amended his prior to opinion and noted that the Veteran's lumbar disc herniation, degenerative disc disease, and spinal stenosis was less likely as not (less than 50/50 probability) caused by or a result of back strain in service.  The examiner provided the rationale that he believed that the original injury was unlikely to result in the Veteran's current disc problems.  The examiner further opined "the fact of the negative exams in 1992 and 1998 along with negative imaging in 2002 supports onset of current condition well after discharge."  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.

In an April 2012 statement the Veteran's treating physician Dr. G.J.P. stated that the Veteran reported his in-service injuries of a box falling on him and carrying a heavy jackhammer.  Dr. G.J.P. noted that the Veteran did not report back related symptoms prior to his in-service injuries.  Dr. G.J.P. stated that the Veteran had ongoing pain in his low back and right lower extremity and documented right L5/S1 disk herniation and various degenerative changes noted on his MRIs.  No etiological opinion was provided. 

In a November 2012 statement, Dr. J.J.H. submitted a statement clarifying his prior statement.  He indicated that what he meant by "appears congruent" was that "with the information that I have it does appear that his injuries were sustained from the time frame of his military service.  [The Veteran] appears to [have] similar symptoms as he did in the service."  However, even with the clarification, this opinion remains speculative as Dr. J.J.H. still indicated that the Veteran's injuries "appeared" to have been sustained from the time of his service.  See Bostain, supra; Obert, supra; Morris, supra.  Furthermore, Dr. J.J.H. provided no rationale for his opinion.  See Nieves-Rodriguez, supra; Stefl, supra.  This opinion is therefore entitled to no probative weight.

In February 2013, Dr. J.J.H., submitted a statement clarifying his prior statements.  He noted that the Veteran's military documentation revealed his injury was sustained during military exercise reported in January 1987.  Dr. J.J.H. noted that the Veteran continued to report back problems while in the service and was diagnosed with mechanical low back pain.  However, Dr. J.J.H. provided no clear etiological opinion for the Veteran's current back disability and no reasoned medical rationale.  See id.  This opinion is therefore entitled to no probative weight.

In February 2014, Dr. J.J.H. again provided a statement to clarify his prior opinions.  Dr. J.J.H. wrote that the Veteran's records revealed that his injuries were sustained during military service in 1987.  Furthermore, he indicated that the Veteran's injuries in service caused the degeneration of the lumbar disc which caused the Veteran's lower right extremity radiculopathy.  Dr. J.J.H. noted that the Veteran's service treatment records documented that the Veteran sustained an injury while in service and continued to report back pain throughout service, specifically in July and December 1987.  However, while Dr. J.J.H. clarified his prior statements, his opinion again was not supported by a rationale.  See id.  Furthermore, Dr. J.J.H. failed to mention the Veteran's post-service back injuries and their potential impact on his back condition.  Therefore, this opinion is afforded little, if any, probative weight. 

During the November 2014 hearing, the Veteran testified that he originally hurt his back while in the military when a box weighing in excess of 300 pounds was dropped on him.  Furthermore, he noted that a couple years later, he further injured his back while in the service while caring a 90 pound jackhammer.  He reported that he underwent physical therapy and light duty but that his back problems continued throughout his military career.  The Veteran reported that his back problems did not cause or contribute to his discharge from service and that he waived an exit examination.  He testified that he sought treatment for his back post-service through both VA and private physicians.  The Veteran testified that he was eventually diagnosed with "five blown discs."  He stated that his current doctors attribute his current back problems to the injuries he sustained while in service.  The Veteran testified that post-service, he began working at a VA Hospital as a maintenance mechanic.  He noted that he injured his back post-service in the hospital parking lot where a motorcycle fell over and he picked it up. 

In May 2015 and on July 9, 2015, the Veteran was scheduled for VA examinations, however as the Veteran was an employee at the hospital where the examinations were to be conducted, the examiners provided no opinions. 

On July 30, 2015, the Veteran underwent another VA examination.  The examiner noted the Veteran's in-service injuries as well as his injuries post-service to include straining his back in December 2002 while lifting heavy boxes and again when he lifted an 800 pound motorcycle after it had tipped over.  The examiner noted that the Veteran's records confirmed that he had been diagnosed with mechanical back pain and lumbosacral strain on multiple occasions while in the service.  Furthermore, the examiner noted the Veteran's current diagnoses of lumbar disc herniation with right nerve root compression and degenerative disc disease.  However, the examiner found that the current findings were not present until after the Veteran's complaints in November 2008.  The examiner noted the negative imaging results in December 2002.  Furthermore, the examiner found that the Veteran's most recent back strain when he lifted an 800 pound motorcycle did not appear to affect his lumbar spine condition.  The examiner noted that it was not possible to determine the exact etiology of the Veteran's current disability, but that the findings were common age related changes.  Ultimately, the examiner noted that the medical evidence did not support the Veteran's service injuries as the cause of his current conditions as the evidence supported that the onset of the current conditions was many years after discharge.  The examiner found that it was less likely than not that the Veteran's back disability had its onset in service or is otherwise related to service, including injuries of the back during service.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.

The Board has first considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his discharge from active duty in September 1990.  In addition, while the Board accepts the Veteran's statement as to in-service injuries and a continuity of symptomatology as true, there is no evidence that such complaints have been linked to a diagnosis of arthritis in the first post-service year.  As such, presumptive service connection is not warranted for arthritis.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Moreover, based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a back disability.  While the evidence of record shows that the Veteran has a currently diagnosed back disability, the probative evidence of record demonstrates that such is not related to his service.  In this regard, the Board places great probative weight on the September 2009 and July 30, 2015 VA examiners' opinions that the Veteran's back disability was less likely than not related to service as there was no evidence to support such a nexus and that while the examiners could not definitely determine the exact cause of the Veteran's back disability, such was more likely related to normal age progression.  Furthermore, the examiners noted that the Veteran's current back disability did not manifest for many years after his discharge from service with multiple examinations and X-ray evidence between discharge and the onset of his current conditions, revealing a normal back.  These opinions had clear conclusions and supporting data, as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  

The Board notes the contrary opinions of the Veteran's treating physicians and chiropractor.  However, as previously noted the statements and opinions provided did not contain clear opinions supported by medical rationale.  See id.  Furthermore, many of the opinions provided, to include those in December 2008, May 2009 and November 2012, were also speculative in nature.  Finally, none of the private opinions discussed or considered the Veteran's documented post-service back injuries.  Therefore, the Board finds the September 2009 and July 30, 2015 VA opinions far more probative.

The Board notes that the Veteran and his representative have generally contended that his current back disability is related to his active service, to include in-service injuries.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Veteran is competent to describe his in-service injuries and continuity of symptomatology, which the Board has previously accepted as true, and his representative is competent to describe his observations regarding the Veteran's symptoms.  However, as to the etiology of the back disability, the Board finds such subject matter to be complex in nature and beyond the competence of a lay person.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, knowledge of degeneration of the lumbar spine involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Thus, the Board accords the statements of the Veteran and his representative regarding the etiology of his lumbar spine disorder to have little probative value as neither is competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Additionally, the opinion of the July 30, 2015 VA examiner who has the necessary training and medical knowledge to competently speak to the issue at hand is highly probative. 

Moreover, the Veteran and his representative have offered only conclusory statements regarding the relationship between his purported in-service back injuries and his current lumbar spine disorder.  In contrast, the VA examiners took into consideration all the relevant facts in providing opinions, to include his in-service back pain and the current nature of his back disability.  Therefore, the Board accords greater probative weight to the VA examiners' opinions.

Consequently, the Board finds that the Veteran's back disability, to include low back strain with lumbar radiculopathy due to disc herniation at L5-S1, stenosis at L4-L5, and degenerative disc disease of the lumbar spine, is not shown to be causally or etiologically related to any disease, injury, or incident during service and arthritis did not manifest within one year of the Veteran's discharge from active service and, therefore, service connection for such disability must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a back disability, , to include low back strain with lumbar radiculopathy due to disc herniation at L5-S1, stenosis at L4-L5, and degenerative disc disease of the lumbar spine.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for a back disability, to include low back strain with lumbar radiculopathy due to disc herniation at L5-S1, stenosis at L4-L5, and degenerative disc disease of the lumbar spine, is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


